Citation Nr: 0630479	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-38 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel

INTRODUCTION

The veteran served on active duty from November 1996 to April 
1999.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 decision of the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).  

A hearing was held in October 2005 before the undersigned 
Veterans Law Judge sitting at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record shows that the veteran had active 
service from November 17, 1996 to April 30, 199, completing 
29 months and 14 days of her obligated 3 year period of 
active duty.  The DD Form 214 shows that the veteran received 
an honorable discharge.  The narrative reason for separation 
is listed as Discharge Involuntary - Determination of Service 
Secretary.  The separation code was listed as JFF2.  

The RO determined that the veteran was not eligible for 
Chapter 30 educational assistance based on a finding that the 
veteran served 29 months and 14 days of a 3 year enlistment 
and that the separation was for the convenience of the 
government.  The October 2004 statement of the case listed 
the provisions of 38 C.F.R. § 20.7042 as the basis for the 
denial.  

However, the RO apparently did not consider whether the 
veteran meets the criteria for eligibility for Chapter 30 
benefits under 38 C.F.R. § 21.7045(a) and (b) (2006).

Under the provisions of 38 C.F.R. § 21.7045, VA has provided 
alternative eligibility requirements for educational 
assistance under the Chapter 30 program for those 
involuntarily separated with an honorable discharge, apart 
from the provisions examined by the RO in its denial.  The 
data on her DD Form 214, suggest possible application of 38 
C.F.R. § 21.7045.

In relevant part, the regulation provides that a service 
member who was involuntarily separated will be eligible for 
educational assistance if he was on active duty either on 
September 30, 1990, or after November 29, 1993, and after 
February 2, 1991, was involuntarily separated, as that term 
is defined in Title 10 U.S.C. § 1141 with an honorable 
discharge.  38 C.F.R. § 21.7045 (2006).  The Board observes 
that under 10 U.S.C. § 1141, by "involuntarily separated" is 
generally meant that the individual is discharged under other 
than adverse conditions, as characterized by the service 
department.  10 U.S.C. § 1141.

In this case, it is unclear from the record, whether the 
veteran's involuntary discharge, under the Separation Code 
JFF2, is considered a separation under adverse conditions.  
This is the key question in this case that needs 
clarification.

After a careful examination of the facts in this case in 
light of applicable regulation, the Board is of the opinion 
that this matter should be remanded to the RO for its initial 
consideration of the provisions of 38 C.F.R. § 21.7045.  In 
this regard, it would be helpful to obtain the veteran's 
personnel records and associate with the record prior to 
readjudication of the claim.  

The Board notes that the veteran has not been provided with 
notice that complies with the Veterans Claims Assistance Act 
of 2000 (VCAA).  In order to comply with the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), VA must provide affirmative notification to 
the claimant prior to the initial decision in the case as to 
the information and evidence that is needed to substantiate 
the claim and who is responsible for providing it.  The duty 
to notify cannot be satisfied by reference to various post-
decisional communications, such as the notification of 
decision, the SOC, or the SSOC from which the claimant might 
have been able to infer what evidence was lacking.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Appropriate notice should be furnished to the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes notice 
of the evidence needed to substantiate a 
claim of basic eligibility for 
educational assistance under Chapter 30, 
Title 38, United States Code.

2.  The RO should obtain the veteran's 
service personnel records and associate 
them with the existing records.

3.  The RO should readjudicate the claim, 
to include consideration as to the 
applicability of 38 C.F.R. § 21.7045.  If 
any such action does not favorably 
resolve the claim, the RO shall issue the 
veteran and her representative a 
Supplemental Statement of the Case, 
providing her with the laws and 
regulations relevant to his claim, to 
include 38 C.F.R. § 21.7045.  The 
statement of reasons and bases for the 
denial of the veteran's claim should 
include a discussion of whether the 
Separation Code JFF2 is a bar to 
eligibility for Chapter 30 benefits and 
whether the veteran's involuntary 
separation is considered "under adverse 
conditions" as that term is defined.  
Thereafter, the case should be returned 
to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


